BEEZER, Circuit Judge,
dissenting in part:
This court today affirms the district court’s summary judgment in favor of the government in its action for civil forfeiture against the defendant currency. The majority concludes that Cynthia Johnson Meixner, the claimant of the currency, violated the currency reporting laws by failing to report the transportation of more than $5,000 in monetary instruments outside the United States as required under 31 U.S.C. § 5317 (1982).
I cannot agree that an individual, who was prevented by customs agents from filing a currency transportation report after she was stopped on the jetway to an international flight, can be regarded as having failed to make a report at the “time of departure” from the United States as provided by the applicable regulation. Before the government may invoke the harsh penalty of forfeiture, constitutional due process requires the government to demark a reasonably definite point at which the duty to file a currency transportation report arises. Because I conclude that the phrase “time of departure” is impermissibly vague as applied in this case, I respectfully dissent.1
I
Background
On April 25,1983, Cynthia Johnson Meixner arrived at Los Angeles International Airport to take a flight from Los Angeles to Lima, Peru. Meixner proceeded to the jetway leading to the airplane when her flight was called.
After entering the jetway, Customs Patrol Officer (“CPO”) Johnson asked Meixner if she was taking more than $5,000 out of the country. Meixner said no.2 Agent Johnson explained that the transportation of larger sums was legal but must be reported and asked Meixner if she under*1479stood. Meixner responded affirmatively. She was then asked if she had more than $5,000, and she replied, “No, about $3,000.” At the end of the jetway, Meixner was questioned by two other CPOs. She was again asked if she had more than $5,000 with her. Although she initially responded no, she later told the agents that she had about $3,000 of her own money and about $95,000 of her husband’s money in her luggage. She told the agents she did not know she had to report her husband’s money-
Meixner was given a currency transportation reporting form which she began to fill out. Agent Johnson then said, “Before I check your take-on luggage and your purse, are you sure that you only have $3,000?” Meixner replied, “I have about $10,000.” Agent Johnson asked, “Where is it?” Meixner pointed to a bulge in her stockings on her right thigh. The agent saw a similar bulge on her left thigh. Meixner was then handcuffed and taken to the Customs Inspection Area for questioning. She was not allowed to complete the currency reporting form. The agents searched Meixner and found six packets of cash in specially sewn pockets in her stockings totaling $60,000. Agents found $60,-000 in Meixner’s luggage and $1,443 in her purse.3
II
Failure to Report
The government seeks forfeiture of the currency under 31 U.S.C. § 1317(b) (1982), which provides for the seizure and forfeiture of currency transported in violation of the reporting requirement, 31 U.S.C. § 5316 (1982). Section 5316(a) requires an individual to file a report “when the per-
son, agent, or bailee knowingly — (1) transports or has transported monetary instruments of more than $5,000 at one time — (A) from a place in the United States to or through a place outside the United States____” The statute delegates to the Secretary of the Treasury the authority to issue regulations designating the specific “time and place” at which such a report is to be filed.
In order to prevail on its summary judgment motion, the government must prove that Meixner transported the defendant currency out of the United States without filing a report. 31 U.S.C. § 5316 (1982). The lack of definiteness in the governing regulation prevents us from making that determination under the facts of this case.4
Civil forfeiture is such a harsh penalty that a reasonable degree of definiteness in the governing statute or regulation should be required before imposing it upon an individual. The point at which the duty to file a currency report arises should be delineated with such specificity that it does not encourage arbitrary enforcement by customs agents, see Kolender v. Lawson, 461 U.S. 352, 357, 103 S.Ct. 1855, 1858, 75 L.Ed.2d 903 (1983), and that it affords fair warning of the point at which the duty to report is activated such that individuals can reasonably rely upon it in regulating their own conduct, see Village of Hoffman Estates v. The Flipside, Hoffman Estates, Inc., 455 U.S. 489, 498, 502, 102 S.Ct. 1186, 71 L.Ed.2d 362 (1982).
The governing regulation, 31 C.F.R. § 103.25(b) (1983), provides only that the currency transportation report “shall be filed at the time of entry into the United States or at the time of departure____” The government contends the duty to file *1480the report attached at the time Meixner was first stopped on the jetway by customs agents. It is impossible to find support for that assertion in the language of the regulation.
Read literally, the regulation does not impose the duty to file the report until an individual has actually crossed the international boundary line. Although this may be an unduly restrictive interpretation, it is difficult to determine from the plain language of the regulation at what earlier point the duty does arise. In fact, it is possible to conceive of a passenger, running late for an international flight, being aware of the reporting requirement as outlined in the regulation and yet believing he could secure his seat on the airplane before requesting the report form to fill out. The regulation does not clearly label such conduct a violation.
The instant case presents a less extreme situation. Meixner was at the end of the jetway but had not yet boarded the airplane. When the currency reporting form was made available to her, she offered and attempted to complete it, but was not allowed to by the customs agents. I simply cannot ascertain from the regulation that she had effectively passed the point of departure from the country.5
I recognize that the Fifth Circuit, in United States v. Rojas, 671 F.2d 159, 163 (5th Cir. 1982)6, concluded that the critical “time of departure” was reached after the flight had been called and appellant had stepped onto the jetway preparing to board the airplane. The court determined that appellant had at that point “unequivocally manifested an intention to leave the United States.” Id. See also United States v. $831,16045 United States Currency, 607 F.Supp. 1407, 1412-14 (N.D.Cal.1985) (“time of departure” is reached “when one is reasonably close, both spatially and temporally, to the physical point of departure itself, and manifests a definite commitment to leave”), affd, 785 F.2d 317 (9th Cir.1986) (mem.); United States v. Gomez Londono, 422 F.Supp. 519, 525 (E.D.N.Y.1976) (under currency reporting regulation, time of departure could not be reached until person actually boarded airplane or at least received boarding pass and was ready to board), rev’d on other grounds, 553 F.2d 805 (2d Cir.1977).
As proposed policy, these holdings are not without merit. However, the statute expressly delegates to the Secretary of the Treasury the power to prescribe the “time and place” at which the report is to be filed. 31 U.S.C. § 5316(b) (1982). The Secretary has declined to exercise that authori*1481ty; it is not the province of this court to make that policy judgment for him.7
I do not insist as a matter of law that air travelers be permitted to wait until the exact moment they cross an international border or even until they board an aircraft before they can be held to a duty to file a report. The Secretary is free to demark a functional equivalent of the border at which point the duty arises. Such a demarcation could be established as the point of passing through security, obtaining a boarding pass, entering the jetway, or a combination of these or other factors. The Secretary has simply neglected to specify any point at all.
I conclude that the regulation is unconstitutionally vague as applied to the claimant under the facts of this case. Under the plain language of the statute and regulation, Meixner could reasonably conclude that she relented in time to file the currency report before the actual “time of departure.”8 The customs agent’s refusal to allow her to complete the form should prevent the government from charging noncompliance with the reporting requirement. Forfeiture of the defendant currency exacts a substantial penalty for violating a regulation that fails to precisely designate the time and place where the duty to act arises.9
*1482Accordingly, I would hold that the district court erred as a matter of law in granting the government’s motion for summary judgment. For this reason, I respectfully DISSENT.

. I join parts II and III of the majority opinion which hold that a possessory interest in the defendant currency is sufficient to establish standing to challenge forfeiture and that knowledge of the currency transportation reporting requirement is not an element of the violation. I dissent from the holding in parts IV and V of the majority opinion.


. Meixner was later charged with making a false statement to a federal officer under 18 U.S.C. § 1001. She plead guilty and was sentenced to three years imprisonment. She moved to withdraw her guilty plea but the motion was denied. The conviction was affirmed on appeal to this court. The fact that Meixner made false statements to the CPOs is simply not probative as to whether she violated the currency transportation reporting requirement which does not come into operation under the applicable regulation until an individual has reached "the time of departure” from the country.


. Neither the parties nor the record explain the discrepancy between the amount of currency seized ($121,433) and the amount listed in the case caption ($122,043).


. This is a case of first impression in this circuit. Although we have reviewed cases involving both criminal penalties and civil forfeitures for violation of the currency reporting requirement, the issue of whether currency had, in fact, been transported or the "time of departure" reached has not been addressed. For example, the case of United States v. Des Jardins, 747 F.2d 499 (9th Cir.1984), modified by order on other grounds, 772 F.2d 578 (9th Cir.1985), presented a similar fact situation, in that an individual was stopped on the jetway before boarding the aircraft. However, in reviewing her conviction for willful failure to report transportation of more than $5,000 in currency, this court limited its analysis to the constitutional permissibility of the search revealing the currency, whether a violation of the reporting requirement can be knowing and willful in the absence of actual denial in writing, and whether the reporting requirement infringed upon the privilege against self-incrimination. The Des Jardins court did not squarely confront the issue as to when the duty to file the report arises under the governing regulation.


. Cases involving entry into or departure from this country across an actual border must be distinguished. E.g., United States v. $47,980 in Canadian Currency, 726 F.2d 532, 534 (9th Cir. 1984) (currency reporting requirement attached when claimant’s agents presented themselves at a port of entry, on United States soil, despite eventual denial of entry). Presentation at a border station or arrival inside the United States at an international airport do not present fact situations in which the court must look for a point prior to crossing of the border at which the duty to file a. currency report arises. The regulation’s stark designation of "time of entry" or "time of departure" can be unambiguously applied in such a context. See 31 C.F.R. § 103.25(b) (1983).
Cases holding that government officials may constitutionally conduct border searches at points removed from the physical border are also inapposite. E.g., Almeida-Sanchez v. United States, 413 U.S. 266, 272-73, 93 S.Ct. 2535, 2539-40, 37 L.Ed.2d 596 (border searches may take place at "functional equivalents” of border, such as an established station near the border or at a domestic airport of arriving international flights); United States v. Alfonso, 759 F.2d 728, 734 (9th Cir. 1985) (search of Columbia vessel in Los Angeles harbor within a day-and-a-half after arrival constituted an extended border search); United States v. Duncan, 693 F.2d 971, 977 (9th Cir. 1982) (person stopped while proceeding up ramp to board international flight was at "functional equivalent of a border”; customs search may be made before a passenger boards aircraft), cert. denied, 461 U.S. 961, 103 S.Ct. 2436, 77 L.Ed.2d 1321 (1983). I do not suggest that the government is precluded from establishing a practical point as the functional equivalent of the border at which the duty to file a currency report would arise; rather I contend that they must in fact delineate such a point in the governing regulation. Furthermore, search and seizure cases involve application of the necessarily general prohibitions of the Fourth Amendment to governmental conduct in a particularized factual context. By contrast, the instant case involves the exacting of a penalty against private citizens for breaching an affirmative duty, without a clear delineation of when that duty arises.


. This case was submitted for decision by the Fifth Circuit before the effective date of the court reorganization act establishing the Eleventh Circuit. See Pub.L. No. 96-452, § 9(1), 94 Stat. 1995 (1980). The case was decided by a panel of the new Eleventh Circuit.


. I am also aware that Congress has recently adopted an amendment to section 5316, which may affect the result in future forfeiture cases brought under similar circumstances. The statute now requires an individual to file a report not only when knowingly transporting more than $10,000 in monetary instruments from the country, but also applies when a person "attempts” to transport that amount in currency from the country. Pub.L. No. 98-473, § 901(c), 98 Stat. 2135 (1984). The adoption of this "attempt” provision was directed at precisely the type of situation raised in the instant case where the effective point of departure is difficult to ascertain. See S.Rep. No. 98-225, 98th Cong., 2d Sess. 301, 302, reprinted in 1984 U.S.Code Cong. & Ad.News 3182, 3481.
This "attempt" provision may very well make it unnecessary to determine the exact moment at which the duty to file a currency transportation report arises, short of actually crossing an international border, as the issue will instead be the intent of the individual to depart the country without making the required report and the taking of a substantial overt step toward that end. See United States v. One 1980 Mercedes Benz 500 SE, 772 F.2d 602, 604-06 (9th Cir.1985) (with addition of statutory language subjecting vehicles to forfeiture when used in an “attempt” to export articles in violation of the law, exportation need not be imminent for forfeiture provision to apply). Since the "attempt” amendment was adopted after the instant case arose, we cannot consider it today.


. The majority in its recitation of the factual background of this case makes much of the fact that announcements were made advising passengers of the currency reporting requirement, that notices of the requirement were posted on the wall, and that the CPOs orally informed Meixner of the need to file a report. However, neither the signs, the public announcements, nor the oral warnings advised Meixner of the specific time or place for the required completion and delivery of the reporting form — other than upon leaving the country. This was the fatal flaw.
The failure of the customs service to advise Meixner concerning the precise point at which the reporting duty arose is hardly surprising. As the Secretary has adopted the narrow phrase —"time of departure" — in the regulation, the customs service had no authority to suggest an earlier time or place to constitute the functional equivalent of the border. The regulation simply cannot unambiguously be applied at any point prior to the actual crossing of an international border, or perhaps the actual departure of the airplane directly enroute to the border.


. The Supreme Court’s decision in Boyce Motor Lines, Inc. v. United States, 342 U.S. 337, 72 S.Ct. 329, 96 L.Ed. 367 (1952), is eminently distinguishable. In that case, the Court upheld against a vagueness challenge a regulation making it a crime to transport hazardous materials "into or through congested thoroughfares, places where crowds are assembled, street car tracks, tunnels, viaducts, and dangerous crossings.” Id. at 338-39, 72 S.Ct. at 330.
The definiteness of each criminal or prohibitory statute or regulation must be evaluated independently in terms of the purpose of the prohibition, the type of conduct regulated, and the underlying circumstances. The dangerous conduct proscribed in Boyce was of such a nature that a fairly generalized description was necessary in adopting a regulation that could be applied flexibly to varying circumstances.
By contrast, the currency reporting act narrowly focuses upon conduct involving international borders. Departure from a country is a matter susceptible of more precise definition. A border is a fixed, unvarying point; the crossing of it can easily be ascertained. For purposes of the currency reporting requirement, the Secretary of the Treasury had the authority to designate another specific site as the functional equivalent of the border. Having instead established a "time of departure” standard, the government may not claim that the requirement unambiguously attaches at an earlier point.
*1482Moreover, it may well be that a higher degree of definiteness should be required before exacting a penalty against a private citizen for an act of omission, i.e., failing to perform an affirmative duty, than is required in proscribing such plainly dangerous and unreasonable conduct as that involved in the Boyce Motor Lines case.
Finally, the Boyce Court emphasized that the statute regulating dangerous conduct in that case "punishes only those who knowingly violate the Regulation. This requirement of the presence of culpable intent as a necessary element of the offense does much to destroy any force in the argument that application of the Regulation would be so unfair that it must be held invalid." Id. at 342 (emphasis added) (footnote omitted).
Yet this court today upholds a sanction against a private individual based upon violation of an ambiguous regulation, where knowledge of the currency reporting requirement is not an element of the offense. Thus the court is adopting a rule that could permit the imposition of sanctions against persons who fail to obey an indefinite requirement of which they may not even be aware. I regard such an interpretation of the currency reporting requirement to be so fundamentally unfair that it rises to the level of a due process violation.